DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 both recite the limitation "the cord portions" in the first line of each claim. There is insufficient antecedent basis for this limitation in the claim. Claim 12 only provides antecedent basis for a single cord portion.
Claim 17 recites the limitation "the first and second connecting strips" in the first two lines of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,560,827 to Gross (hereinafter referred to as Gross).
	In regard to claim 12, Gross discloses an engagement mechanism, as shown in figures 2 – 6. The limitation “configured to attach a filter sheet to a drum filter frame” is considered to be intended usage. The resilient gasket sheet (80) in Gross forms an engagement strip having a length. The rod-shaped member (90) forms a cord portion extending along the length and having a cross sectional shape. The resilient gasket sheet (80) is shown to have an attachment portion extending from the cord portion (90). The engagement strip (80) is shown to be attached to a fabric (40) and is considered to be capable of being connected to a filter sheet. The length of the engagement strip is considered to be capable of approximating the length of a filter sheet that the engagement strip is configured to be attached thereto. It is noted that a filter sheet is never positively claimed and is not required to have any specific length. Thus, any length can be considered to approximate a length of a filter sheet. The tube (10) forms a connecting strip. The connecting strip is shown in figure 6 to have a length 
	In regard to claim 13, a shown in figures 2 – 6, the cord portion (90) has a circular cross-sectional shape. 
	In regard to claim 14, alternately, as shown in figure 9, a cord portion (95) having a non-circular cross-sectional shape can be used. 
	In regard to claim 15, the receiving portion (60) of the connecting strip (10) can be considered to include a connecting ridge extending upwardly from the inner surface and a terminal end defining a receiving space corresponding to the cord portion (90). 
	In regard to claim 16, the connecting ridge and the terminal end define a separation space (30) separating the terminal end from the connecting ridge. The separation space receives a portion of the attachment tab adjacent the cord portion, as shown in figures 2 – 6. 
	In regard to claim 17, the body portion of the connecting strip (10) can be considered to have a portion that can be considered a downwardly facing lip, as broadly recited in the claim. This portion can be considered to be configured to engage a circumferential edge of an annular frame member of a drum filter frame, as no specific structure is required to form this engagement. 

Allowable Subject Matter
Claims 1 -11 and 18 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Drum filters having filter media sheets are well known in the art. For example, US Patent No. 4,154,588 to Herndon, Jr. (hereinafter referred to as Herndon) discloses a drum filter with a filer sheet (24) secured around a drum filter frame (22). There is no teaching or suggestion in Herndon or any of the other prior art of record for the filter media to include a first and second engagement strip and a first and second connecting strip as claimed. As discussed above, Gross discloses an engagement mechanism having an engagement strip and a connecting strip of the recited structure. Gross, however, is directed to attaching fabrics in furniture. There is no teaching or suggestion to use the engagement mechanism of Gross with a filter sheet of filter media. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar drum filters or engagement mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773